DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
Claims 17-29 have been cancelled.  Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dabestani et al. (“Protein recovery from potato processing water: Pre-treatment and membrane fouling minimization”, Journal of Food Engineering, 195, (1995), pp. 85-96).
Regarding claims 1-4, Dabestani et al. disclose a dried potato protein product recovered from potato processing water comprising 62% protein (i.e. true protein, Abstract, p. 92/Table 4).   Dabestani et al. disclose the potato protein is obtained by (a) pretreating potato processing water wherein the potato processing water is centrifuged at 8000 g, 20ºC for 20 min to remove large particles, insoluble starch and 78% of fiber and microfiltered using a 0.22 um PVDF membrane to remove micron size particles and fibers and to obtain a permeate; (b) ultrafiltering the permeate to obtain a retentate; and (c) drying (i.e. freeze drying) the retentate to obtain potato protein product (p.87-89/2. Experimental, p.87/Table 2/Experiment 3 and 7, p. 91/Figure 8, p.92/Table 4).
While Dabestani et al. disclose a dried potato protein product recovered from potato processing water, the reference does not disclose potato protein recovered from potato fruit juice.  Dabestani et al. disclose that potato fruit juice is the juice generated from potato starch production that mainly contain water, salts and protein while potato processing water is the water sprayed on potato during processing to wash the excess starch and fiber out (p. 86/column 1, paragraph 2).  Dabestani et al. disclose ultrafiltration is known to be used for recovering protein from potato fruit juice (p. 86/column 1, paragraph 2).  
Given Dabestani et al. disclose a process of recovering potato protein from a potato processing waste water effluent, since Dabestani et al. disclose similar processes were known to be used on other waste streams, including potato fruit juice, the skilled artisan would have been motivated to use the process of Dabestani et al. on any potato processing waste stream known to comprise protein, including potato fruit juice, and arrive at the present invention. 
Given Dabestani et al. disclose a process of obtaining a potato protein product using the same process steps as outlined in the present disclosure, inherently the protein product would exhibit the claimed crude protein content, true protein content, free amino acid content, ash, potassium content, and total amino-acid score.
In the alternative, given the composition of potato processing water would be expected to vary based on variability of potato composition (e.g., potato variety, growth conditions, season) and processing differences (e.g., potato chip versus french fry processing), the skilled artisan would have found it obvious to have selected potato water from a particular processing stream to submit to the process of Dabestani et al. to obtain a particular range of compositional components.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dabestani et al. (“Protein recovery from potato processing water: Pre-treatment and membrane fouling minimization”, Journal of Food Engineering, 195, (1995), pp. 85-96) as applied to claim 1, and further in view of Sirkulchayanont et al. (“Characteristics of Microparticulated Particles from Mung Bean Protein”, International Journal of Food Properties, 10, (2007), pp. 621-630).
Regarding claim 5, Dabestani et al. disclose all of the claim limitations as set forth above.  Dabestani et al. is silent with respect to microparticulated protein.
Sirkulchayanont et al. teach microparticulated protein particles are considered as mixtures of both soluble and insoluble protein aggregates to controlled size and are regarded as functional ingredients (p. 621/Introduction).  Sirkulchayanont et al. teach the potential uses of microparticulated protein include fat replacer, texturizer and stabilizer in food products (p. 622/Introduction). Sirkulchayanont et al. teach microparticulating whey, soy and mung bean proteins (p. 621-622/Introduction). 
Dabestani et al. and Sirkulchayanont et al. are combinable because they are concerned with the same field of endeavor, namely, functional food proteins.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have microparticulated the potato protein of Dabestani et al. to obtain a protein with increased functionality, specifically as a fat replacer in food compositions, with a reasonable expectation of success.  
Given the combination of Dabestani et al. and Sirkulchayanont et al. suggest a microparticulated potato protein, it necessarily follows the protein would display claimed reconstituted powder particle size, wettability and dispersibility.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dabestani et al. (“Protein recovery from potato processing water: Pre-treatment and membrane fouling minimization”, Journal of Food Engineering, 195, (1995), pp. 85-96) in view of Solanic (“GRAS Exemption Claim for Potato Protein Isolates”, August 2012, pp. 1-58).
Regarding claims 11-16, Dabestani et al. disclose all of the claim limitations as set forth above.  While Dabestani et al. disclose a dried potato protein product, the reference is silent with respect to fermented foods, beverages and food products generally comprising the potato protein product.  
Solanic teaches a spray-dried potato protein product (p. 8/Table II. C-1 Product Specifications).  Solanic teaches that it was known to use dried potato protein products in food applications including yogurt, wine, pâté, meringue, mayonnaise and cake (p. 21/Table IV.A-2).   
	Dabestani et al. and Solanic are combinable because they are concerned with the same field of endeavor, namely potato protein products.  Given Dabestani et al. disclose potato proteins are desirable proteins with high functionality and nutritional value and can be utilized in food applications (p. 85/1. Introduction), since Solanic teach it was known to use dried potato protein products in food applications, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have added the potato protein product of Dabestani et al. to food products including, wine, yogurt, pâté, cake and mayonnaise.

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Applicants submit that “[n]either Dabestani nor Annex 9 teach a potato protein powder comprising the percentage of free amino acids taught in the specification as filed and as amended.”
Given Dabestani et al. disclose a process of obtaining a potato protein product using the same process steps as outlined in the present disclosure, inherently the protein product would exhibit the claimed crude protein content, true protein content, free amino acid content, ash, potassium content, and total amino-acid score.
In the alternative, given the composition of potato processing water would be expected to vary based on variability of potato composition (e.g., potato variety, growth conditions, season) and processing differences (e.g., potato chip versus french fry processing), the skilled artisan would have found it obvious to have selected potato water from a particular processing stream to submit to the process of Dabestani et al. to obtain a particular range of compositional components.
Applicants submit the protein powder obtained by the teachings of Dabestani et al. would not include free amino acids because Debestanti teaches that protein in excess of 10 kDa were recovered and concentrated in ultrafiltration (UF) retentate using microfiltration (MF) permeate as UF feed.  Applicants submit “all proteins and free amino acids less than 10 kDa were not recovered; the average size of a free amino acid is 0.11 kDa.
In Example 3 of the present specification a microfiltration permeated is subjected to ullrafiltration having a membrane with a pore size of 5 kDa.  If the average size of a free amino acid is 0.11 kDa, it is not clear how the product of the present invention could comprise about 5% to about 30.0 wt% free amino acids.  Note, Annex 9, provided by Applicant, shows that when a sample of potato processing water from a French fry producer was submitted to the process of Dabestani et al., the resulting potato protein product comprised free amino acid content. 
Applicants submit “Annex 9 is not a credible document.”  Applicants submit “the credibility of such evidence and testimony by a witness must be taken into consideration, and the equivalent of Annex 9 would not be considered in the U.S. unless it was in the form of a declaration or affidavit.”
However, it is noted, “Annex 9” was provided by Applicants on an Information Disclosure Statement filed May 12, 2021.  Applicants have not offered any evidence that this reference is not credible.  
Applicants submit “Dabestani does not teach or suggest microparticulation.”
Applicants are directed to the new grounds of rejection under 35 U.S.C. 103 set forth above, in view of Sirkulchayanont et al.  Sirkulchayanont et al. teach microparticulated protein particles are considered as mixtures of both soluble and insoluble protein aggregates to controlled size and are regarded as functional ingredients (p. 621/Introduction).  Sirkulchayanont et al. teach the potential uses of microparticulated protein include fat replacer, texturizer and stabilizer in food products (p. 622/Introduction). 
Applicants submit “[p]otato processing water is not the same as potato fruit juice.”  
Indeed, potato fruit juice is a different waste stream than potato processing water.  However, given both are known to comprise potato protein, since Dabestani et al. disclose ultrafiltration is known to be used for recovering protein from potato fruit juice, it would have been obvious to the person of ordinary skill in the art to have used any potato processing waste stream in the process disclosed by Dabestani et al.
	Applicants submit the process of Dabestani et al. is different than the present invention.  
	While Applicants document the similarities and differences between the presently disclosed process and that of Dabestani et al., there is no evidence on the record that the specific differences results in a significantly different protein product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759